Case: 10-30230     Document: 00511227154          Page: 1    Date Filed: 09/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 8, 2010
                                     No. 10-30230
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CHESAPEAKE LOUISIANA, L.P.,

                                                   Plaintiff - Appellee

v.


PETROHAWK PROPERTIES, L.P.,

                                                   Intervenor Plaintiff - Appellant

v.


PATSY BISON STOCKMAN; LEE WELDON STOCKMAN,

                                                   Defendants - Appellees




                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:08-CV-1312


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Petrohawk Properties appeals from a consent judgment. Chesapeake

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-30230    Document: 00511227154 Page: 2        Date Filed: 09/08/2010
                                 No. 10-30230

Louisiana, L.P. filed a motion to dismiss the appeal for lack of standing. We
GRANT Chesapeake’s motion and DISMISS the appeal.
      This appeal is from a consent judgment in a declaratory judgment action
brought by Chesapeake against the Stockmans.              Chesapeake sought a
declaration of the continuing validity of a mineral lease granted by the
Stockmans to Chesapeake’s predecessor in title. Petrohawk moved to intervene.
It claimed a lease on the same minerals that had been publicly recorded prior to
the recording of Chesapeake’s lease. Petrohawk was permitted to intervene, but
the intervention occurred on the eve of trial.      Petrohawk was unwilling to
consent to that immediate of a trial. The district court thus severed Petrohawk’s
claim, allowing the original suit to be tried.
      After trial but before the court rendered judgment, Chesapeake and the
Stockmans reached a settlement. They agreed that Chesapeake’s lease was
enforceable between those two parties.           Chesapeake and the Stockmans
submitted a proposed consent judgment. Petrohawk, severed from the case
between those two, appeared and objected to the judgment. It requested that the
judgment state that it did not affect the right of Petrohawk to litigate its claims
to a valid lease. The district court denied the request, stating in its order
entering judgment that the “consent judgment clearly states that [the] Lease
and Addendum in question are in full force and effect between the parties of the
captioned matter – Chesapeake Louisiana, L.P. and Lee Weldon Stockman and
Patsy Bison Stockman.”
      Before this court, Chesapeake argues that Petrohawk lacks standing to
appeal. Non-parties generally cannot appeal a district court judgment. Castillo
v. Cameron County, Tex., 238 F.3d 339, 348 (5th Cir. 2001). An exception applies
when “the non-parties actually participated in the proceedings below, the
equities weigh in favor of hearing the appeal, and the non-parties have a
personal stake in the outcome.” Searcy v. Phillips Elec. N. Am. Corp., 117 F.3d
154, 157 (5th Cir. 1997).

                                         2
   Case: 10-30230     Document: 00511227154 Page: 3         Date Filed: 09/08/2010
                                  No. 10-30230

      We apply this test. First, although Petrohawk Properties intervened
shortly before trial, it participated neither in the trial nor in the negotiations for
a settlement that resulted in the judgment.
      Second, as to the equities, Petrohawk was severed from the case after
refusing to agree to the scheduled trial date. Neither party to the consent
judgment has appealed. Petrohawk’s rights remain to be considered in the
severed case. The equities weigh against allowing Petrohawk to appeal.
      Under the third factor, Petrohawk must show it has a personal stake in
the outcome. Petrohawk’s claims are based on a priority it contends exists from
its lease being recorded prior to the one under which Chesapeake claims. The
consent judgment merely adjudicated the validity of the Chesapeake lease as to
any challenge by the Stockmans. Petrohawk’s claims are not affected by the
judgment.    See Terrell v. DeConna, 877 F.2d 1267, 1270 (5th Cir. 1989)
(examining the general federal rule as to issue and claim preclusion against a
nonparty). Petrohawk’s claims may now be addressed in the district court.
McDaniel v. Anheuser-Busch, Inc., 987 F.2d 298, 305 (5th Cir. 1993).
      Chesapeake’s motion is GRANTED and the appeal is DISMISSED.




                                          3